
	

113 HR 1790 IH: Health IT Modernization for Underserved Communities Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1790
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Ms. Bass (for
			 herself, Mr. Rangel,
			 Ms. Wilson of Florida,
			 Mr. Enyart,
			 Mr. Grijalva, and
			 Ms. Jackson Lee) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to extend
		  to physician assistants eligibility for Medicaid incentive payments for the
		  adoption and use of certified electronic health records, whether or not such
		  physician assistants practice at a rural health center or Federally qualified
		  health center.
	
	
		1.Short titleThis Act may be cited as the
			 Health IT Modernization for
			 Underserved Communities Act of 2013.
		2.Extending physician
			 assistant eligibility for Medicaid electronic health record incentive
			 payments
			(a)In
			 generalSection
			 1903(t)(3)(B)(v) of the Social Security Act (42 U.S.C. 1396b(t)(3)(B)(v)) is
			 amended by striking insofar as the assistant is practicing in a rural
			 health clinic that is led by a physician assistant or is practicing in a
			 Federally qualified health center that is so led.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to payments made for calendar quarters beginning on or after the date
			 of enactment of this Act.
			
